                                                                  1

 1                      UNITED STATES DISTRICT COURT

 2                    SOUTHERN DISTRICT OF CALIFORNIA

 3

 4   UNITED STATES OF AMERICA,   )
                                 )
 5                 PLAINTIFF,    )      CASE NO. 20MJ3148-DEB
                                 )
 6   VS.                         )      SAN DIEGO, CALIFORNIA
                                 )
 7   GREY ZAMUDIO,               )      THURSDAY,
                                 )      AUGUST 6, 2020
 8                 DEFENDANT.    )      9:53 A.M.
     ____________________________)
 9

10

11
                      TRANSCRIPT OF DETENTION HEARING
12                  BEFORE THE HONORABLE DANIEL E. BUTCHER
                       UNITED STATES MAGISTRATE JUDGE
13

14   APPEARANCES:

15   FOR THE GOVERNMENT:         JOHN PARMLEY
                                 ASSISTANT U.S. ATTORNEY
16                               880 FRONT STREET
                                 SAN DIEGO, CALIFORNIA 92101
17
     FOR THE DEFENDANT:          FEDERAL DEFENDERS OF SAN DIEGO
18                               BY: LEILA MORGAN, ESQ.
                                 225 BROADWAY STREET
19                               SUITE 900
                                 SAN DIEGO, CALIFORNIA 92101
20

21

22   TRANSCRIPT ORDERED BY:      FEDERAL DEFENDERS

23   TRANSCRIBER:                CAMERON P. KIRCHER

24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING;
     TRANSCRIPT PRODUCED BY TRANSCRIPTION.
25




                        COMPUTER-AIDED TRANSCRIPTION
                                                                           2

 1         SAN DIEGO, CALIFORNIA - THURSDAY, AUGUST 6, 2020

 2                                  9:53 A.M.

 3              THE CLERK:     CALLING MATTER NO. 3, 20MJ3148,

 4   U.S.A. VS. GREY ZAMUDIO.

 5              MS. MORGAN:     GOOD MORNING, YOUR HONOR.     LEILA

 6   MORGAN, FEDERAL DEFENDERS, ON BEHALF OF MR. ZAMUDIO.           HE'S

 7   PRESENT BEFORE THE COURT VIA VIDEO.

 8              I HAVE DISCUSSED WITH HIM HIS RIGHT TO BE PRESENT,

 9   AND HE IS WILLING TO APPEAR BY VIDEO AND GIVE UP HIS RIGHT TO

10   BE PHYSICALLY PRESENT TODAY.

11              THE COURT:     THANK YOU.

12              IS THAT TRUE, MR. ZAMUDIO?

13              THE DEFENDANT:     YES.

14              THE COURT:     ALL RIGHT.    I FIND THAT YOUR WAIVER OF

15   YOUR RIGHT TO APPEAR IN PERSON IS MADE KNOWINGLY AND

16   VOLUNTARILY, AND THAT'S HOW WE'LL PROCEED.

17              THIS IS THE TIME SET FOR MR. ZAMUDIO'S DETENTION

18   HEARING.   COUNSEL, ARE YOU READY TO PROCEED?

19              MR. PARMLEY:     YES, YOUR HONOR.     JOHN PARMLEY ON

20   BEHALF OF THE UNITED STATES.         I'M PREPARED TO PROCEED.

21              THE COURT:     MS. MORGAN, ARE YOU READY TO PROCEED?

22              MS. MORGAN:     WE ARE, YOUR HONOR.    THANK YOU.

23              THE COURT:     ALL RIGHT.    MR. PARMLEY, YOU MAY

24   PROCEED.

25              MR. PARMLEY:     THANK YOU, YOUR HONOR.




                       COMPUTER-AIDED TRANSCRIPTION
                                                                      3

 1              WE MOVE FOR THE DETENTION OF MR. ZAMUDIO ON THE

 2   GROUNDS THAT HE'S A RISK OF DANGER TO THE COMMUNITY, AND

 3   THERE REALLY ARE NO CONDITIONS THE COURT COULD SET, OR

 4   COMBINATION OF CONDITIONS THAT YOU COULD REASONABLY SET TO

 5   ASSURE THE SAFETY OF THIS COMMUNITY.

 6              THE CHARGES THEMSELVES ARE SERIOUS, BUT IT'S REALLY

 7   THE SURROUNDING INFORMATION WE'VE LEARNED ABOUT MR. ZAMUDIO,

 8   AND CONTINUE TO LEARN ABOUT MR. ZAMUDIO, THAT CAUSES THE

 9   CONCERN.

10              GOING THROUGH THE FACTORS, I'M GOING TO DISCUSS THE

11   NATURE AND CIRCUMSTANCES OF THE OFFENSE, AND THEN I'M GOING

12   TO TALK A LITTLE BIT ABOUT WHAT WAS FOUND DURING THE SEARCH

13   OF HIS APARTMENT AND DURING THE SEARCH -- ONGOING SEARCH OF

14   HIS CELL PHONE.

15              AS THE COURT WAS AWARE BY REVIEWING THE COMPLAINT,

16   MR. ZAMUDIO WAS BROUGHT TO THE ATTENTION OF THE JOINT

17   TERRORISM TASK FORCE BASED ON A CITIZEN TIP ABOUT THINGS THAT

18   HE WAS POSTING ON SOCIAL MEDIA.

19              THAT IS CERTAINLY NOT A CRIME TO BE ANGRY ON THE

20   INTERNET, BUT SOME OF THE THINGS THAT MR. ZAMUDIO WERE

21   POSTING WERE THINGS SUCH AS:   "ALL I WANT IS A FIGHT AND A

22   GOOD DEATH."   "I AM READY TO DIE."    "I WELCOME VALHALLA.   ARE

23   YOU?"   THAT WAS POSTED IN JUNE OF THIS YEAR.

24              LATER IN JUNE POSTING, "FUCK THE BLM"

25              LATER SAYING, "THEY HAVE BECOME SEPARATISTS.   THE




                       COMPUTER-AIDED TRANSCRIPTION
                                                                        4

 1   POLICE CAN'T DO ANYTHING.    THEY ARE HELD BACK BY HIERATIC

 2   POLITICIANS AND THE LAW AND THEIR BADGE.     ANYTHING THE POLICE

 3   WILL DO WILL MAKE THE SITUATION WORSE.     IT IS UP TO THE

 4   VIGILANTE TO CRUSH THE LIBERAL TERRORISTS."

 5              WHEN ASKED, ON JULY 27TH, WHAT DO YOU DO?    HE SAID,

 6   "HUNT B.L.M. AND ANTIFA TERRORISTS.    STOP THEM IN THEIR

 7   TRACKS FROM DESTROYING OUR CITY."

 8              NOW, AGAIN, IT'S NOT A CRIME TO BE ANGRY ON THE

 9   INTERNET, BUT COUPLED WITH WHAT HE WAS SAYING REGARDING

10   BLACK LIVES MATTER PROTESTERS WAS THE FACT THAT HE WAS

11   POSTING VIDEOS OF HIMSELF SHOOTING WHAT APPEARED TO BE A

12   SHORT-BARRELED RIFLE AND A SILENCER AND ALSO A HANDGUN,

13   .45-CALIBER HANDGUN, ALSO WITH A SILENCER.

14              THERE ARE REALLY NO LEGITIMATE USES FOR SILENCERS,

15   OTHER THAN TO KILL PEOPLE.    THEY ARE NOT USED IN HUNTING.

16   THEY ARE NOT USED FOR RECREATION PURPOSES.     AND SO THERE WAS

17   CONCERN.   ADDITIONALLY, THERE WERE OTHER VIDEOS, SUCH AS

18   MR. ZAMUDIO DRIVING AROUND IN HIS TRUCK WITH GUNS IN HIS

19   WAISTBAND DRINKING A BEER, TALKING TO THE CAMERA.

20              BUT A SEARCH WARRANT WAS EXECUTED AT HIS APARTMENT.

21   WHEN THE AGENTS SEARCHED HIS APARTMENT, WHAT THEY FOUND

22   WAS -- RIGHT NEXT TO WHERE HE SLEPT WAS A FULLY LOADED

23   ASSAULT RIFLE WITH A SHORT BARREL AND A SILENCER WITHIN ARM'S

24   REACH.

25              HE HAD A TOTAL OF FOUR GUNS IN THE HOME.    NO GUNS




                       COMPUTER-AIDED TRANSCRIPTION
                                                                       5

 1   HAVE EVER BEEN REGISTERED TO MR. ZAMUDIO.     ALSO FOUND WERE

 2   TWO SILENCERS AND AT LEAST 1,000 ROUNDS OF AMMUNITION.     ONE

 3   WEAPON WAS FOUND IN HIS TRUCK.

 4            OTHER THINGS THAT WERE FOUND IN THE APARTMENT

 5   INCLUDE BODY ARMOR, INCLUDING A TACTICAL PLATE TO STOP RIFLE

 6   FIRE, TACTICAL RADIOS, HELMETS, SOMETHING CALLED TANNERITE,

 7   WHICH I'M NOT GOING TO SPEND TOO MUCH TIME ON BECAUSE MY

 8   RESEARCH WAS A LITTLE BIT LIMITED.

 9            IT IS WHAT'S CALLED A BINARY EXPLOSIVE.     IT IS NOT

10   ILLEGAL TO POSSESS.    IT APPEARS TO BE USED IN THE MAKING OF

11   FIREARMS OR THE MAKING OF TARGETS FOR FIREARMS.     IT'S NOT

12   ILLEGAL TO POSSESS, BUT IT'S CERTAINLY SOMETHING UNUSUAL.

13            WE ALSO FOUND A POSTER ON THE WALL DESCRIBING HOW TO

14   BUILD A SILENCER, AND THEY ALSO FOUND A COPY OF WHAT'S KNOWN

15   AS THE TURNER DIARIES.     I DON'T KNOW IF THE COURT KNOWS WHAT

16   THE TURNER DIARY IS.     IT'S A BOOK WRITTEN IN 1978 BY A --

17   SOMEBODY BY PSEUDONYM, AND IT TALKS ABOUT A VIOLENT

18   REVOLUTION IN THE UNITED STATES, THE OVERTHROW OF THE FEDERAL

19   GOVERNMENT AND A RACE WAR THAT LEADS TO THE SYSTEMIC

20   EXTERMINATION OF NONWHITES.

21            THIS BOOK IS NOTORIOUSLY A PIECE OF PROPAGANDA FOR

22   WHITE SEPARATISTS AND IS OFTEN FOUND WITH INDIVIDUALS WHO ARE

23   CONTEMPLATING VIOLENT ACTION AGAINST EITHER THE UNITED STATES

24   OR AGAINST MEMBERS WHO ARE NOT OF THE WHITE RACE.

25            SO IN ADDITION TO THE WEAPONS AND THE AMMUNITION AND




                     COMPUTER-AIDED TRANSCRIPTION
                                                                      6

 1   THE BODY ARMOR AND THE TURNER DIARIES, OF COURSE THERE WAS

 2   THE TWO SILENCERS THAT ARE THE SUBJECT OF THE CHARGES IN THIS

 3   CASE AND THE SHORT-BARREL RIFLE, WHICH IS THE SUBJECT OF THE

 4   CHARGES IN THIS CASE.

 5             THE SILENCERS APPEAR TO BE MADE BY MR. ZAMUDIO.

 6   THAT'S WHAT HE INDICATED IN A POST-ARREST STATEMENT.       AND

 7   THAT HE WAS AWARE THAT THE SHORT-BARREL RIFLE WAS AGAINST THE

 8   LAW.   HE JUST DID NOT BELIEVE IN THE LAW -- DID NOT -- HE

 9   THOUGHT, QUOTE, IT WAS STUPID.

10             AS FAR AS ADDITIONAL INFORMATION, YOUR HONOR, THIS

11   IS ONGOING.   BUT DURING THE COURSE OF THE SEARCH, FOUND

12   ADDITIONAL INFORMATION, WHICH APPEARS TO INDICATE THAT HE IS

13   MANUFACTURING WEAPONS, INCLUDING ILLEGAL WEAPONS, AND HE'S

14   MANUFACTURING SILENCERS.

15             HE ALSO SHOT A NUMBER OF VIDEOS RECENTLY, THE TYPE

16   OF -- WHICH WE FOUND ON HIS PHONE.     FOR EXAMPLE, HE SAID --

17   THESE ARE VIDEOS THAT HE APPEARS TO BE SHOOTING IN HIS TRUCK

18   WHILE HE'S DRIVING AROUND.

19             HE TALKED ABOUT HIS NEW TRUCK.    HE OWNS AN $80,000

20   RAPTOR, WHICH HE PUT $20,000 IN CASH DOWN.     THAT'S AN

21   EXPENSIVE VEHICLE.   AND THERE IS SOMETHING CALLED BAJA MODE,

22   USED FOR OFF-ROADING.   HE SAYS, "WHEN I COME UP ON A CROWD OF

23   PROTESTERS, I THINK BAJA MODE IS PROBABLY GOING TO BE BEST

24   FOR RUNNING ALL THOSE FUCKERS OVER."

25             AGAIN, SAYING IN A DIFFERENT VIDEO:    "IF YOU FUCK




                      COMPUTER-AIDED TRANSCRIPTION
                                                                        7

 1   AROUND ON MY FUCKING BLOCK, I WILL SHOOT YOU IN THE FUCKING

 2   FACE."

 3               A VIDEO FROM EARLIER LAST MONTH, ON JULY 2ND,

 4   PURPORTED TO BE IN NORTH PARK, WHERE HE ZOOMS IN ON A BLACK

 5   LIVES MATTER BANNER AND SAYS, "LOCATION OF ENEMY TARGET

 6   FOUND."

 7               THERE ALSO IS A VIDEO WITH HIM DESCRIBING A

 8   PROTESTER THAT HE RAN -- THERE WAS NO EVIDENCE OF HIM

 9   ENCOUNTERING A PROTESTER, BUT HIM DESCRIBING IT AFTER THE

10   FACT.     A BLACK LIVES MATTER PROTESTER WHO POINTED FINGER GUNS

11   AT HIM, AND HE SAID THAT HE WOULD -- HE THREATENED TO KILL

12   THEM AND POINTED HIS FIREARM AT HIM.

13               SO EVEN THOUGH, YOUR HONOR, HE'S ONLY BEEN CHARGED

14   WITH THE ILLEGAL WEAPONS VIOLATION, WE HAVE SERIOUS CONCERN

15   THAT HE IS CAPABLE OF VIOLENT BEHAVIOR.

16               AS FAR AS HIS HISTORY AND CHARACTERISTICS, YOUR

17   HONOR, HE DOESN'T APPEAR TO BE A FLIGHT RISK.       HE HAS LIVED

18   IN EITHER SAN DIEGO OR IDAHO HIS WHOLE LIFE.       HE IS EMPLOYED.

19   HE'S GOT A CRIMINAL RECORD THAT'S DATED.     HE'S GOT ONE

20   VIOLENT CONVICTION FOR AN ASSAULT.     IT APPEARS TO BE FROM

21   2007, WHICH CAUSES CONCERN.     HE'S NOT 18 YEARS OLD, WHERE

22   SOMETIMES PEOPLE MOUTH OFF ON THE INTERNET.       HE'S 32 AND HE

23   SHOULD KNOW BETTER.

24               ADDITIONALLY, YOUR HONOR -- ONE MOMENT.

25               THERE IS SOME EVIDENCE, BASED ON THE REVIEW OF THE




                        COMPUTER-AIDED TRANSCRIPTION
                                                                       8

 1   CELL PHONE, THAT THERE IS A SUBSTANCE EITHER ABUSE OR SALES

 2   GOING ON, AND BASED ON THE ONGOING REVIEW OF COMMUNICATIONS,

 3   AS I STATED EARLIER, IT LOOKS LIKE HE MAY BE SELLING FIREARMS

 4   AND MAKING FIREARMS FOR OTHER PEOPLE.

 5            AS I STATED EARLIER, HE DOES NOT HAVE ANY FIREARMS

 6   REGISTERED TO HIM AT ALL, MUCH LESS ILLEGAL FIREARMS.     THOSE

 7   FIREARMS WERE SEIZED FROM HIM, SO THAT THE ITEMS WERE SEIZED

 8   BY THE UNITED STATES INCLUDE THE SILENCERS AND THE

 9   SHORT-BARREL RIFLE.

10            THE OTHER WEAPONS WERE SEIZED BY THE CITY OF

11   SAN DIEGO AND THE COUNTY OF SAN DIEGO AS PART OF A GUN

12   VIOLENCE RESTRAINING ORDER.     SO THEY WERE SEIZED FROM HIM.

13   HE'LL HAVE AN OPPORTUNITY TO HAVE A HEARING AND GET THEM

14   BACK, BUT AT THE TIME, THE JUDGE SIGNED AN ORDER FINDING THAT

15   HE WAS A DANGER TO THE COMMUNITY TO BE IN POSSESSION OF THOSE

16   WEAPONS AND THOSE WERE TAKEN FROM HIM.

17            BUT IT APPEARS THAT HE WAS EITHER -- IT'S HARD TO

18   KNOW AT THIS POINT, BUT IT APPEARS HE HAD ACCESS TO FIREARMS

19   AT OTHER SITES OTHER THAN HIS HOME -- OTHER THAN HIS

20   APARTMENT OR HIS TRUCK.     SO THERE MAY BE OTHER WEAPONS THAT

21   WE DON'T KNOW ABOUT, ESPECIALLY GIVEN THE FACT THAT NO

22   WEAPONS AT ALL ARE REGISTERED TO HIM.

23            YOUR HONOR, HE DOESN'T HAVE ANY HISTORY OF FAILURE

24   TO APPEAR THAT I CAN SEE.     OBVIOUSLY, NOT A FACTOR IN THE

25   DANGEROUSNESS.   BUT GIVEN ALL OF THIS, YOUR HONOR, THIS IS A




                      COMPUTER-AIDED TRANSCRIPTION
                                                                    9

 1   SITUATION WHERE THE CHARGES ARE SERIOUS, THE CREATION OF THE

 2   SILENCERS AND THE SHORT-BARREL RIFLE INDICATE SOMEBODY WHO

 3   COULD BE UP TO NO GOOD.

 4            THAT, IN AND OF ITSELF, IS PROBABLY NOT SUFFICIENT

 5   TO DETAIN SOMEBODY, BUT IF YOU TAKE ALL OF THE BEHAVIOR THAT

 6   WE KNOW ABOUT AT THIS POINT -- WE ONLY LEARNED ABOUT THIS

 7   GENTLEMAN A FEW DAYS AGO.     IF WE TAKE ALL THE INFORMATION

 8   THAT WE'VE LEARNED ABOUT HIM UP TO THIS POINT, THERE IS A

 9   SERIOUS CONCERN ABOUT WHAT HE'S EITHER CAPABLE OF OR

10   PLANNING, AND I DON'T FEEL THAT ANY CONDITIONS THAT THE COURT

11   COULD SET WOULD REASONABLY ASSURE THE SAFETY OF THE

12   COMMUNITY.

13            AND WITH THAT, I'LL SUBMIT, UNLESS THE COURT HAS ANY

14   OTHER QUESTIONS.

15            THE COURT:    NO.   THANK YOU, MR. PARMLEY.

16            MS. MORGAN.

17            MS. MORGAN, I THINK YOU'RE MUTED, MA'AM.

18            MS. MORGAN:    I APOLOGIZE, YOUR HONOR.   TRYING TO

19   MINIMIZE BACKGROUND NOISE.

20            MR. ZAMUDIO IS A 32-YEAR-OLD UNITED STATES CITIZEN

21   AND ESSENTIALLY A LIFELONG RESIDENT OF SAN DIEGO, WITH --

22   MINUS A FEW YEARS IN IDAHO.

23            HE RESIDES WITH HIS GRANDFATHER, WHO I KNOW WAS

24   PRESENT AT HIS INITIAL APPEARANCE EARLIER THIS WEEK.     I'M NOT

25   SURE IF HIS GRANDFATHER IS PRESENT IN COURT TODAY.




                        COMPUTER-AIDED TRANSCRIPTION
                                                                   10

 1            THE COURT:    YES, HE IS.

 2            MS. MORGAN:    MR. ZAMUDIO HAS HAD STABLE EMPLOYMENT.

 3   HE MAKES HIS LIVING AS A PLUMBER.    WHILE HE'S ONLY BEEN WITH

 4   ELITE PLUMBING A FEW WEEKS, HE'S BEEN WITH OTHER PLUMBING

 5   COMPANIES FOR THE LAST EIGHT YEARS, RECEIVING -- AND HE'S

 6   RECEIVED SUBSTANTIAL ON-THE-JOB TRAINING.

 7            WHAT THIS CASE COMES DOWN TO IS WHETHER THE

 8   GOVERNMENT HAS SHOWN BY CLEAR AND CONVINCING EVIDENCE THAT

 9   MR. ZAMUDIO IS A DANGER TO THE COMMUNITY, AND I THINK THEY

10   FAIL ON THAT GROUND.

11            AT THIS POINT, THE GOVERNMENT IS IN POSSESSION OF

12   EVERY WEAPON THAT MR. ZAMUDIO HAD.    THEY HAVE -- BETWEEN THE

13   INITIAL STATE RESTRAINING ORDER, WHICH WAS SERVED AND

14   MR. ZAMUDIO HASN'T EVEN HAD A CHANCE TO ADDRESS -- THE

15   HEARING FOR THAT WAS SCHEDULED SOME TIME I THINK IN OCTOBER

16   ACTUALLY -- AND HIS ARREST IN THIS CASE, THE GOVERNMENT HAS

17   SEIZED ALL THE WEAPONS.

18            FURTHERMORE, MR. ZAMUDIO IS FINANCIALLY RESPONSIBLE

19   FOR ASSISTING HIS GRANDFATHER.   HE'S LIVED WITH HIS

20   GRANDFATHER IN THE SAME APARTMENT FOR EIGHT YEARS.     HIS

21   EMPLOYMENT HELPS HIS GRANDFATHER PAY THE BILLS.

22            HIS GRANDFATHER WORKS AS A BARBER, BUT DUE TO

23   COVID-19, OBVIOUSLY IS NOT WORKING AS MUCH AS HE USED TO, AND

24   DUE TO HIS AGE, NEEDS TO MINIMIZE HIS CONTACT WITH THE

25   OUTSIDE WORLD.




                      COMPUTER-AIDED TRANSCRIPTION
                                                                       11

 1              I DO THINK THERE ARE ADDITIONAL CONDITIONS THAT CAN

 2   BE SET.    PRETRIAL SERVICES RECOMMENDS A $15,000 BOND WITH

 3   ESSENTIALLY NO ADDITIONAL CONDITIONS, WHICH I THINK IS

 4   REASONABLE IN THIS CASE.

 5              WE DON'T DETAIN -- I KNOW THIS IS A TRICKY QUESTION,

 6   BECAUSE IN SOME REGARD, THE GOVERNMENT IS ASKING MR. ZAMUDIO

 7   TO BE DETAINED BECAUSE OF WHAT THEY FEAR HE MIGHT DO.       HE

 8   DOESN'T HAVE A RECORD OF ANY KIND OF VIOLENCE, REALLY.       HE

 9   HAS A BATTERY FROM WHEN HE WAS 19 YEARS OLD.      THAT WAS 13

10   YEARS AGO, BUT NOTHING SINCE THEN.

11              HE HAS -- YOU KNOW, OBVIOUSLY HE MADE SOME VERY

12   SERIOUS STATEMENTS IN SOCIAL MEDIA POSTINGS.      BUT WE ARE IN A

13   TIME, YOUR HONOR, WHERE THE PROTESTS AND THE CURRENT SOCIAL

14   UNREST HAS LED A LOT OF PEOPLE TO HAVE A LOT OF FEELINGS AND

15   MAKE STATEMENTS.    THE INTERNET GIVES A PLATFORM FOR

16   BLUSTERING LIKE NONE WE'VE EVER SEEN.

17              MR. ZAMUDIO HAS NOT MADE ANY SPECIFIC THREATS TO

18   ANYONE.    HE HAS NO HISTORY OF MENTAL ILLNESS.    HE IS WILLING

19   TO ATTEND COUNSELING, SEEK TREATMENT, IF THE COURT SO ORDERS.

20   AND HE'S ALSO WILLING TO BE SUBJECT TO ANY KIND OF ELECTRONIC

21   MONITORING THE COURT MAY FEEL IS APPROPRIATE.

22              WHAT HE WANTS IS TO BE ABLE TO RETURN TO WORK, TO

23   HELP HIS GRANDFATHER.    OBVIOUSLY, HE'S DONE WITH SOCIAL

24   MEDIA.    YOU KNOW, HE UNDERSTANDS THE NATURE OF HOW ALL OF

25   THIS LOOKS, BUT ULTIMATELY I DON'T THINK THAT HE'S A DANGER




                        COMPUTER-AIDED TRANSCRIPTION
                                                                   12

 1   TO ANYONE OR THE COMMUNITY AT LARGE.

 2            AND THERE ARE CONDITIONS THAT CAN BE SET FOR THE

 3   COURT TO SECURE -- TO REASONABLY BE ASSURED OF THAT,

 4   INCLUDING ELECTRONIC MONITORING, AT LEAST A MENTAL HEALTH

 5   EVALUATION, AND THEN IF MORE TREATMENT IS NECESSARY, THEN

 6   MR. ZAMUDIO IS WILLING TO DO THAT.     BUT DETENTION IS JUST NOT

 7   APPROPRIATE AT THIS TIME.

 8            AND WITH THAT, WE'LL SUBMIT, UNLESS THE COURT HAS A

 9   SPECIFIC FACTOR IT WOULD LIKE ME TO ADDRESS.

10            ALSO, I DON'T HAVE ANY INFORMATION -- I DON'T KNOW

11   WHAT THE GOVERNMENT WAS ALLUDING TO IN REGARDS TO A SUBSTANCE

12   ABUSE PROBLEM.   THERE DOESN'T SEEM TO BE ANY EVIDENCE OF THAT

13   IN HIS HISTORY, OTHER THAN SOME MINOR MARIJUANA USAGE THAT HE

14   SAID HE HASN'T USED SINCE 2018, WHICH IS, YOU KNOW, CURRENTLY

15   LEGAL UNDER STATE LAW AND DOESN'T APPEAR TO BE A PROBLEM.     SO

16   I DON'T THINK THERE IS A DRUG ISSUE.

17            THE COURT:     MR. PARMLEY, DO YOU WISH TO ADDRESS

18   THAT?

19            MR. PARMLEY:     JUST A COUPLE OF BRIEF COMMENTS, YOUR

20   HONOR.

21            IT'S TRUE THAT ALL OF THE GUNS THAT WE KNOW OF ARE

22   IN OUR POSSESSION.    I THINK THE CONCERN IS, BASED ON THE TEXT

23   MESSAGES THAT WE'VE SEEN, IS THAT THERE MAY BE ANOTHER

24   LOCATION THAT WE CANNOT FIND, WHERE HE'S EITHER MANUFACTURED

25   OR POSSESSED GUNS AND HE'S IN THE BUSINESS, OR APPEARS TO BE




                      COMPUTER-AIDED TRANSCRIPTION
                                                                      13

 1   OF MAKING GUNS AND SELLING TO PEOPLE.

 2            THERE ARE NO THREATS THAT WE HAVE CORROBORATING

 3   EVIDENCE OF, BUT WE DO HAVE EVIDENCE FROM THE DEFENDANT'S OWN

 4   VIDEO THAT HE POSTED THAT HE POINTED A GUN DIRECTLY AT A

 5   PROTESTER.

 6            AND AS FAR AS THE -- I DON'T WANT TO STATE SOMETHING

 7   THAT'S NOT ACCURATE, BUT FROM WHAT MY -- OUR REVIEW SO FAR OF

 8   TEXT MESSAGES, IT APPEARS TO BE THAT HE HAD AT LEAST AN

 9   INTEREST IN PURCHASING MARIJUANA, PERHAPS FOR PERSONAL USE,

10   AND MUSHROOMS.

11            FOR EXAMPLE, HE SAID -- SENT A TEXT MESSAGE SAYING,

12   "ME AND MY COUSIN PICKED UP A SOLID BOMB POUND OF SOUR CREAM

13   IF YOU INTERESTED."    AND LATER CLARIFYING THAT THAT MEANS

14   IT'S THE STRAIN.    IT'S THE AGENT'S POSITION IS THAT IT'S

15   PROBABLY RELATED TO THE PURCHASE OF MARIJUANA.

16            SO THERE IS SOME EVIDENCE OF THAT, BUT THERE WAS NO

17   EVIDENCE OF ANY NARCOTICS SEIZED AT HIS HOME WHEN THE SEARCH

18   WARRANT WAS SERVED.

19            THE COURT:    THANK YOU, MR. PARMLEY.

20            MS. MORGAN, ANYTHING FURTHER, MA'AM?

21            MS. MORGAN:    NO, YOUR HONOR, NOT AT THIS TIME.

22            THE COURT:    ALL RIGHT.   THANK YOU, MS. MORGAN.

23            I'M GRANTING THE UNITED STATES' MOTION.     I FIND BY

24   CLEAR AND CONVINCING EVIDENCE THAT NO CONDITION OR

25   COMBINATION OF CONDITIONS OF RELEASE WILL REASONABLY ASSURE




                        COMPUTER-AIDED TRANSCRIPTION
                                                                     14

 1   THE SAFETY OF ANY OTHER PERSON IN THE COMMUNITY.

 2            MR. PARMLEY, I'M GOING TO ASK YOU TO PREPARE THE

 3   ORDER, SIR.

 4            MR. PARMLEY:     YES, YOUR HONOR.

 5            THE COURT:     COULD YOU HAVE IT SUBMITTED BY CLOSE OF

 6   BUSINESS TOMORROW?

 7            MR. PARMLEY:     ABSOLUTELY.

 8            THE COURT:     AND WOULD YOU PLEASE GIVE A COPY OF THE

 9   DRAFT TO MS. MORGAN.

10            MS. MORGAN, I'LL HOLD THE ORDER FOR 24 HOURS --

11   ACTUALLY, UNTIL CLOSE OF BUSINESS ON MONDAY.       IF YOU HAVE ANY

12   OBJECTIONS, PLEASE TRY TO WORK THEM OUT WITH MR. PARMLEY.

13   AND IF YOU CAN'T WORK THEM OUT, YOU CAN BRING THEM TO THE

14   ATTENTION OF THE COURT.

15            MS. MORGAN:     NO PROBLEM, YOUR HONOR.

16            THE COURT:     ALL RIGHT.    THAT'S ALL FOR THIS

17   AFTERNOON -- I'M SORRY, FOR THIS MORNING, MR. ZAMUDIO.

18            (PROCEEDINGS CONCLUDED AT 10:10 A.M.)

19                               -- OO0OO --

20            I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT

21   FROM THE ELECTRONIC SOUND RECORDING OF THE PROCEEDINGS IN THE

22   ABOVE-ENTITLED MATTER.

23
     /S/CAMERON P. KIRCHER                8-13-20
24   TRANSCRIBER                          DATE

25




                     COMPUTER-AIDED TRANSCRIPTION
